internal_revenue_service index no number release date attn date cc ebeo br plr-122541-98 taxpayer state statute a statute b statute c statute d‘ dear this is in reply to a letter dated date and subsequent correspondence from your designated representatives requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment of certain disability benefits paid pursuant to statutes a through d the taxpayer administers the payment of retirement and disability benefits for member police officers and firefighters employed by cities towns and counties in state benefits are also available to qualified survivors of deceased members sections c d and e of statute a provide that a payment shall be made to the surviving_spouse and other designated individuals of a deceased member in an amount fixed by ordinance section a of statute a provides that i f a member dies in the line of duty the surviving_spouse is entitled to an additional monthly benefit during the spouse’s lifetime equal to the difference between the benefit to which the member would have been entitled on the date of the member’s death but no less than fifty percent of the monthly wage received by a first class patrolman and the amount received by the spouse under section c section c provides that dies in the line of duty means death that occurs as a direct result of personal injury or illness resulting from any_action that the member in the member’s capacity as a police officer is obligated or authorized to perform section a of statute a provides that a special death_benefit of seventy-five thousand dollars dollar_figure shall be paid in a lump sum to designated relatives of a fund member who dies in the line of duty sec_12 b of statute b provides that a if a member dies while in active_service or after retirement the surviving_spouse children and parents are entitled to receive an amount fixed by ordinance sec_12 b of statute b provides that i f a member dies in the line of duty after date the surviving_spouse is entitled to an additional monthly benefit during the spouse’s lifetime equal to the difference between the benefit to which the member would have been entitled on the date of the member’s death but not less than fifty percent of the monthly wage received by a fully paid first class firefighter and the amount received by the spouse under subdivision a this section also provides a definition of dies in the line of duty substantially_similar to the definition of that term for police officers under statute a statute b also provides that if the local board finds upon the submission of satisfactory proof that a child eighteen years of age or older is mentally or physically incapacitated is not a ward of the state and is not receiving a benefit under subdivision b ii the child is entitled to receive the same amount as is paid to the surviving_spouse of a deceased firefighter as long as the mental or physical incapacity continues sec_26 of statute b provides a lump sum benefit identical to that provided under section a of statute a section c of statute c provides that the fund shall be used to pay an annuity computed under subsection h and payable in monthly installments to the surviving_spouse of a member of the police department who dies from any cause after having served for one year or more or dies from any cause while in the actual discharge of his duties as a police officer after having served less than one year as an active member of the police department the annuity continues during the life of the surviving_spouse unless the spouse remarried before date if the spouse remarried before date benefits cease on the date of remarriage however if a member of the police department died in the line of duty and the member’s surviving_spouse remarried before date the benefits for the surviving_spouse shall be reinstated on date and continue during the life of the surviving_spouse sections d and e provide that the fund shall also be used to pay an annuity equal to twenty percent of the salary of a first class patrolman payable in monthly installments to each dependent_child or dependent parent of a member of the police department who dies from any cause after having served for one year or more as an active member of the police department or dies from any cause while in the actual discharge of his duties as a police officer after having served less than one year section h of statute c provides that t he annuity payable under subsection c equals one of the following for the surviving_spouse of a member who dies before date thirty percent of the salary of a first class patrolman for the surviving_spouse of a member who dies after date an amount per month during the spouse’s life equal to the greater of a thirty percent of the monthly pay of a first class patrolman or b fifty-five percent of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member’s death section a of statute c provides that i f a member dies in the line of duty after date the surviving_spouse is entitled to an additional monthly benefit during the spouse’s lifetime equal to the difference between the benefit to which the member would have been entitled on the date of the member’s death but not less than fifty percent of the monthly wage received by a first class patrolman and the amount received by the spouse under section b section c provides a definition of dies in the line of duty substantially_similar to the definition of that term under statute a sec_22 of statute c provides a lump-sum benefit identical to that provided under section a of statute a section of statute d provides that a a fund member is eligible for retirement after he has completed twenty years of active_service b benefit payments to a retired fund member begin on the first day of the month on or after the date he reaches fifty- five years of age or on which he retires whichever is later sec_12 of statute d provides that t ime spent receiving disability benefits is considered active_service for the purpose of determining retirement benefits until the fund member has a total of twenty years_of_service sec_12_3 of statute d provides that a covered impairment is an impairment that permanently or temporarily makes a fund member unable to perform the essential function of the member’s duties considering reasonable accommodation to the extent required by the americans with disabilities act with the police or fire department sec_12 of statute d provides that with respect to members hired on or after date or electing to be treated as such under sec_12_4 at the same hearing where the determination of whether the fund member has a covered impairment is made the local board shall determine whether the fund member has a cla sec_1 impairment impairment that is the direct result of an injury or illness incurred in the line of duty a cla sec_2 impairment impairment that is a duty-related disease or a cla sec_3 impairment impairment that is not a cla sec_1 or cla sec_2 impairment section of statute d provides that with respect to members hired before date and not electing under sec_12_4 b a fund member who is determined to have a covered impairment and for whom it is determined that there is no suitable and available work within the fund member’s department considering reasonable accommodation to the extent required by the americans with disabilities act is entitled to receive during the disability a benefit equal to the benefit that the fund member would have received if the fund member had retired section of statute d provides that with respect to members hired on or after date or electing to be treated as such under sec_12_4 b a fund member who is determined to have a cla sec_1 impairment is entitled to a monthly base benefit equal to forty-five percent of the monthly salary of a first class patrolman or firefighter in the year of the local board’s determination of impairment c a fund member who is determined to have a cla sec_2 impairment is entitled to a monthly base benefit equal to twenty-two percent of the monthly salary of a first class patrolman of firefighter d for applicants hired before date a fund member who is determined to have a cla sec_3 impairment is entitled to a monthly base benefit equal to the product of the member’s years_of_service not to exceed thirty years_of_service multiplied by one percent of the monthly salary of a first class patrolman or firefighter e for applicants hired after date or describe in sec_12_3 a fund member who is determined to have a cla sec_3 impairment is entitled to certain specified benefits instead of benefits provided under subsection d section b of statute d provides that if a fund member dies while receiving retirement or disability benefits each of the member’s surviving children is entitled to a monthly benefit equal to twenty percent of the fund member’s monthly benefit until certain cut-off events the member’s surviving_spouse is entitled to a monthly benefit equal to sixty percent of the fund member’s monthly benefit during the spouse’s lifetime if the surviving_spouse did not remarry before date if the spouse remarried before date benefits cease on the date of remarriage if a fund member dies while receiving retirement or disability benefits and there is no surviving eligible_child or spouse but a dependent parent the parent is to receive fifty percent of the fund member’s monthly benefit during the parent’s or parents’ lifetime if the fund member did not have at least twenty years_of_service or was not at least fifty-five years old the benefit is computed as if the member did have twenty years_of_service and was fifty-five years of age section c of statute d provides that if a fund member dies while on active_duty or while retired and not receiving benefits the member’s children spouse or parents are entitled to receive a monthly benefit determined under section b section d of statute d provides that i f a fund member dies in the line of duty after date the member’s surviving_spouse is entitled to an additional monthly benefit during the spouse’s lifetime if the surviving_spouse did not remarry before date equal to the difference between the benefit payable under subsection b and the benefit to which the member would have been entitled on the date of the member’s death but not less than the benefit payable to a member with twenty years_of_service at fifty-five years of age this section also provides a definition of dies in the line of duty substantially_similar to the definition of that term for police officers under statute a section b of statute d provides a lump-sum benefit identical to that provided under section a of statute a sec_104 of the internal_revenue_code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness accordingly whether benefit payments are excludable by the recipient under sec_104 depends upon the nature of the statute under which they are paid not the particular circumstances of the recipient and benefits will not be excludable where the statute allows for disability payments for any reason other than on-the-job injuries sec_101 of the code provides that gross_income shall not include any amount_paid as a survivor annuity on account of the death of a public_safety_officer as such term is defined in section of the omnibus crime control and safe streets act of killed in the line of duty -- a if such annuity is provided under a governmental_plan which meets the requirements of sec_401 to the spouse or former spouse of the public_safety_officer or to a child of such officer and b to the extent such annuity is attributable to such officer’s service as a public_safety_officer accordingly based on the representations made and authorities cited above we conclude as follows the exclusion_from_gross_income provided in sec_101 depends upon whether a public_safety_officer was killed in the line of duty absent the facts concerning the death of a specific public_safety_officer we are unable to issue rulings concerning the applicability of sec_101 to payments made to survivors under statutes a through d section of statute a does not limit benefits to employees who suffer employment related personal_injury_or_sickness accordingly section of statute a is not a statute in the nature of a workmen’s compensation act and benefits received under subsections c d and e of section of statute a by the spouse children or parents of deceased members are not excludable from gross_income under sec_104 of the code section a of statute a provides a benefit in addition to the benefit provided to the surviving_spouse under section c to the spouse of an employee who dies in the line of duty the minimum benefit provided of the monthly wage received by a first class patrolman is not based on the age length of service or prior contributions of the employee accordingly section a of statute a constitutes a statute in the nature of a workmen’s compensation act and benefits received by a surviving_spouse under that provision equal to the excess of of the monthly wage received by a first class patrolman over the amount received by the surviving_spouse under section c are excludable from the surviving spouse’s gross_income under sec_104 of the code section a of statute a sec_26 of statute b sec_22 of statute c and section b of statute d provide lump-sum benefits to survivors of employees who suffer line of duty death_benefits are not determined by age length of service or prior contributions accordingly these statutory provisions are statutes in the nature of workmen’s compensation acts and benefits paid are excludable from the recipient’s gross_income under sec_104 of the code sec_12 b of statute b provides a benefit for the survivors of members who die while in active_service or after retirement the benefits provided under sec_12 b are not limited to a class of employees who suffer work-related injuries or sickness accordingly sec_12 b of statute b is not a statute in the nature of a workmen’s compensation act and benefits are not excludable under sec_104 of the code however the benefits under sec_12 b paid to survivors of members who were receiving excludable benefits under a statute in the nature of a workmen’s compensation act at the time of death are treated as a continuation of the employee’s lifetime sec_104 benefits and are thus excludable from the recipient’s gross_income under sec_104 of the code see revrul_80_84 1980_1_cb_35 sec_12 b of statute b provides a benefit in addition to the benefit provided to the surviving_spouse under sec_12 b to the spouse of an employee who dies in the line of duty the minimum benefit provided of the monthly wage received by a first class firefighter is not based on age length of service or prior contributions of the employee accordingly sec_12 b of statute b constitutes a statute in the nature of a workmen’s compensation act and benefits received by a surviving_spouse under that provision equal to the excess of of the monthly wage received by a first class firefighter over the amount received by the surviving_spouse under sec_12 b are excludable from the surviving spouse’s gross_income under sec_104 of the code in addition benefits received by incapacitated children of deceased firefighters who are not receiving benefits under sec_12 b b ii of statute b are excludable under sec_104 in the same proportion as the surviving spouse’s excludable benefit section c of statute c does not limit benefits to members who incur work- related injuries or sickness accordingly benefits received under section c are not excludable from the recipient’s gross_income under sec_104 of the code the benefits provided to the surviving_spouse of a member who had served less than one year under section c of statute c are limited to a spouse of a member who dies in the actual discharge of duties and is not based on age length of service or prior contributions accordingly section c of statute c is a statute in the nature of a workmen’s compensation act and the benefits received up to of the monthly wage of a first class patrolman are excludable from the recipient’s gross_income under sec_104 of the code a spouse whose benefits had been terminated because of remarriage but were reinstated under section c are benefits received under a statute in the nature of a workmen’s compensation act and are excludable from gross_income up to of the monthly pay of a first class patrolman sections d and e of statute c provide benefits that are not based on age length of service or prior contributions to the surviving dependent_children and parents respectively of a police officer who dies after having served less than one year if the police officer dies in the actual discharge of duties accordingly sections d and e are statutes in the nature of workmen’s compensation acts and the benefits where service has been less than one year are exludable from the recipient’s gross_income under sec_104 of the code benefits provided under section d and e of statute c to survivors of police officers who had served more than one year are not limited to members who suffer work-related personal injuries or sickness accordingly benefits provided to members who had worked more than one year under these sections are not excludable from the recipient’s gross_income under sec_104 of the code section h of statute c provides that the surviving_spouse of a deceased member who dies after date will receive a benefit under section c of the greater of of the monthly pay of a first class patrolman or of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member’s death if a member was receiving benefits excludable from his gross_income under sec_104 of the code at the time of his death then the surviving spouse’s benefit under section h up to of the benefit received by the member at the time of his death is excludable under sec_104 as a continuation of the member’s excludable benefit regardless of how many years_of_service the member had at the time of death see revrul_80_84 section a of statute c provides a benefit in addition to the benefit provided to the surviving_spouse under section b to the spouse of an employee who dies in the line of duty the minimum benefit provided of the monthly wage received by a first class firefighter is not based on age length of service or prior contributions of the employee accordingly section a of statute c constitutes a statute in the nature of a workmen’s compensation act and benefits received by a surviving_spouse under that provision equal to the excess of of the monthly wage received by a first class firefighter over the amount received by the surviving_spouse under section b are excludable from the surviving spouses gross_income under sec_104 of the code section of statute d provides benefits that are not limited to members who incur work-related personal_injury_or_sickness and are based on the age and length of service of the member accordingly section of statute d is not a statute in the nature of a workmen’s compensation act and the benefits paid thereunder are not excludable from the recipient’s gross_income under sec_104 section of statute d provides benefits for disabled members that are not limited to members who suffer personal_injury_or_sickness in the course of employment accordingly section of statute d is not a statute in the nature of a workmen’s compensation act and benefits received thereunder are not excludable from a recipient’s gross_income under sec_104 of the code section b and c of statute d provide benefits that are limited to employees who have incurred personal injuries or sickness in the course of employment are not based on age length of service or prior contributions and continue until the recipient reache sec_55 years of age or in certain circumstances for a period equal to the years_of_service of the member at which time the employee is converted to the age and years_of_service retirement accordingly sections b and c of statute d are statutes in the nature of a workmen’s compensation acts and benefits received under sections b and c of statute d including increased benefits under section f attributable to base benefits under subsections b and c are excludable from the recipient’s gross_income under sec_104 of the code until such time as the recipient is converted to age and years_of_service retirement sections d and e of statute d provide benefits that are not restricted to a class of employees who have incurred injury or sickness in the course of employment accordingly sections d and e of statute d are not statutes in the nature of workmen’s compensation acts and benefits received including increased benefits under section f attributable to base benefits under subsections d and e are not excludable from gross_income under sec_104 of the code sections b and c of statute d provide benefits for surviving spouses children and parents of fund members because sections b and c of statute d do not limit benefits to survivors of members who incur personal_injury_or_sickness in the course of employment sections b and c are not statutes in the nature of workmen’s compensation acts accordingly benefits received by a survivor under section b or c of statute d are generally not excludable from the recipient’s gross_income under sec_104 of the code however if at the time of death the member was receiving a benefit excludable under sec_104 of the code benefits received by that member’s survivor under section b of statute d will be excludable from the recipient’s gross_income under sec_104 as a continuation of the member’s excludable benefit see revrul_80_84 section d of statute d provides a benefit in addition to the benefit provided to the surviving_spouse under section b to the spouse of an employee who dies in the line of duty the minimum benefit provided the benefit payable to a hypothetical member with years_of_service pincite years of age equal sec_50 of the monthly wage received by a first class patrolman or firefighter the benefit is not based on age length of service or prior contributions of the employee accordingly section d of statute d constitutes a statute in the nature of a workmen’s compensation act and benefits received by a surviving_spouse under that provision equal to the excess of of the monthly wage received by a first class patrolman or firefighter over the amount received by the surviving_spouse under section b are excludable from the surviving spouse’s gross_income under sec_104 of the code ruling_request number five of taxpayer’s revised ruling requests concerns annuity starting dates under sec_72 of the code this issue is within the jurisdiction of the employee_plans division and will be the subject of a separate reply no opinion is expressed or implied concerning the tax consequences under any other provision of the code or regulations other than those specifically stated above these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely yours harry beker chief branch no office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
